Winslow Green Mutual Funds winslow green growth fund winslow green solutions fund Supplement dated August 25, 2009 to Prospectus dated April 28, 2009 On July27, 2009, shareholders of the Winslow Green Mutual Funds approved a definitive Investment Advisory Agreement with Brown Investment Advisory.Additionally, Investor Class shareholders approved a Distribution Plan pursuant to Rule12b-1 under the Investment Company Act of 1940 with a Rule12b-1 fee of up to 0.25% for the Investor Class Shares.Accordingly, certain sections of the Funds’ prospectus have been revised to reflect these shareholder approved changes. Page3 – Performance.The “Performance” narrative section of the Prospectus beginning on Page 3 has been revised to replace the reference to “Advisor” therein with “Winslow Management Company, LLC the previous investment advisor.” Page5 and 10 – Fees and
